In four proceedings, each to adjudge a respective witness before a Grand Jury guilty of criminal contempt of court, the four witnesses appeal from the four separate orders of the Supreme Court, Kings County, entered July 21, 1966, each of which adjudged a respective one of the witnesses guilty of criminal contempt of court for his refusal to answer certain questions propounded to him as such witness, despite his having been granted full and complete immunity from prosecution, pursuant to section 2447 of the Penal Law, and his having been directed by said court to answer the questions. In a proceeding under CPLR article 78, the same four witnesses seek annulment of the four above-mentioned orders. Upon the argument of all these matters, counsel for the respective parties conceded that they had mutually agreed that the issues be resolved either upon the appeals from the orders or upon the proceeding under CPLR article 78 and that any right to resist the appeals or the proceeding as inappropriate for a determination of the issues on the merits is waived. Accordingly, we dispose of the issues upon the appeals.' Orders affirmed, without costs. No opinion. Proceeding under CPLR article 78 dismissed as academic, without costs. Beldock, P. J., Ughetta, Hill, Rabin and Hopkins, JJ., concur.